MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	104	
Docket:	   Aro-16-351	
Argued:	   April	13,	2017	
Decided:	  May	25,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                        STATE	OF	MAINE	
                                                 	
                                                v.	
                                                 	
                                       JESSE	P.	MARQUIS	
	
	
MEAD,	J.	

         [¶1] Jesse	P.	Marquis	appeals	from	a	judgment	of	conviction	of	murder,	

17-A	     M.R.S.	    §	   201(1)(A)	       (2016),	      entered	      by	    the	    trial	   court	

(Aroostook	County,	Hunter,	J.)	following	a	jury	trial.		Marquis	contends	that	the	

court	erred	by	admitting	in	evidence	text	messages	found	in	the	victim’s	cell	

phone	and	three	photographs	of	the	crime	scene	in	which	the	victim’s	body	was	

visible,	 and	 by	 giving	 the	 jury	 an	 allegedly	 confusing	 and	 legally-flawed	

self-defense	instruction.		We	disagree	and	affirm	the	judgment.1	




    1	
     	Marquis	also	contends	that	the	court	abused	its	discretion	in	allowing	a	law	enforcement	officer	
to	testify	briefly	concerning	the	capabilities	of	the	bloodhound	that	located	him	in	the	woods	at	the	
time	he	was	arrested.		We	discern	no	error	and	do	not	discuss	that	issue	further.	
2	

                             I.		FACTS	AND	PROCEDURE	

	      [¶2] “Viewing	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 jury’s	

verdict,	 the	 trial	 record	 supports	 the	 following	 facts.”	 	 State	 v.	 Weaver,	

2016	 ME	 12,	 ¶	 2,	 130	 A.3d	 972.	 	 On	 May	 30,	 2014,	 the	 victim	 had	 been	 in	 a	

relationship	with	Jesse	Marquis	for	nearly	two	years;	Marquis	was	living	with	

her	at	her	house.		That	evening,	the	victim	went	with	her	sister	and	two	friends	

to	 a	 camp	 in	 St.	 Francis	 where	 Marquis	 was	 present	 with	 his	 young	 son	 to	

retrieve	her	car	from	Marquis	and	end	the	relationship.		During	a	car	ride	with	

the	two	friends	earlier	that	afternoon,	the	victim	told	them	that	Marquis	“was	

being	a	baby,”	and	that	she	had	“had	enough	of	his	childish	acts,”	as	he	sent	her	

text	messages	from	6:24	p.m.	to	8:05	p.m.	saying	that	he	loved	her	and	pleading	

for	her	to	come	to	the	camp	and	spend	time	with	him.	

	      [¶3] Arriving	at	the	camp	as	it	was	getting	dark,	the	victim	and	her	sister	

got	 out	 of	 their	 vehicle	 and	 the	 victim	 talked	 to	 Marquis.	 	 Marquis	 was	

“fidgeting”	and	“was	obviously	drinking.”		The	victim	asked	for	her	car	keys	and	

Marquis	gave	them	to	her;	Marquis	then	asked	for	money	and	the	victim	gave	

him	some.		After	Marquis	retrieved	clothing	and	beer	from	the	car,	the	victim’s	

sister	told	Marquis	to	“stay	away	from	the	house	and	stay	away	from	my	sister.”		

The	victim’s	friend	saw	Marquis	run	up	to	the	car	and	“almost	jump[]	.	.	.	on	the	
                                                                                        3	

side”	as	the	victim	prepared	to	leave.		The	victim,	her	sister,	and	her	friends	

returned	to	the	victim’s	house.		Texts	from	Marquis	found	on	the	victim’s	phone	

sent	at	8:50	p.m.	and	8:51	p.m.,	forty-five	minutes	after	the	earlier	texts,	said	“I	

never	hit	you	or	never	was	aggressive	to	you,”	and	“I	want	my	gun.”		Although	

they	had	planned	to	return	to	their	residence	in	Fort	Kent,	the	victim’s	friends	

decided	to	spend	the	night	with	her;	one	slept	on	the	couch,	and	the	other	in	a	

recliner.	

	     [¶4]    Marquis’s	 ex-wife	 had	 dropped	 their	 son	 off	 with	 Marquis	 at	

5:00	 p.m.	 that	 day	 for	 his	 regular	 weekend	 visitation.	 	 Between	 8:00	 and	

8:30	 p.m.,	 Marquis	 sent	 her	 a	 text	 message	 telling	 her	 to	 come	 get	 the	 boy.		

When	 she	 responded	 that	 she	 was	 at	 work	 and	 would	 have	 to	 find	 a	

replacement	to	take	the	remainder	of	her	shift,	Marquis	sent	another	message,	

twenty	to	thirty	minutes	after	the	first,	telling	her	to	“[c]ome	get	[the	boy]	now.”		

Assuming	that	her	son	was	at	the	victim’s	house,	she	went	there,	only	to	find	

that	the	victim	and	the	victim’s	two	friends	were	there,	but	Marquis	and	her	son	

were	not.		Because	she	did	not	know	where	the	camp	was,	the	victim	and	her	

friends	 accompanied	 her	 back	 to	 the	 camp	 in	 a	 separate	 vehicle	 in	 order	 to	

retrieve	her	son.	
4	

	     [¶5] At	close	to	9:00	p.m.,	Marquis’s	ex-wife	knocked	on	the	door	of	the	

camp	and	Marquis	answered;	their	son	was	there	as	well.		When	she	said	that	

she	 was	 there	 to	 pick	 up	 the	 boy,	 Marquis	 “stumbl[ed]	 back	 in”	 to	 the	 camp	

trying	 to	 find	 the	 boy’s	 belongings.	 	 Marquis	 was	 “intoxicated”	 and	 “upset”;	

when	the	boy	and	his	mother	left,	Marquis	was	on	the	floor	of	the	camp	crying.		

Because	 she	 had	 been	 informed	 about	 the	 status	 of	 the	 victim’s	 relationship	

with	Marquis,	Marquis’s	ex-wife	returned	to	the	victim’s	house	to	gather	her	

son’s	things	that	were	there.		While	she	was	on	the	way,	Marquis	texted	her,	

saying,	“I	want	to	be	with	you	and	[the	boy],	I’m	tired	of	being	out	in	the	cold”;	

she	did	not	respond.		She	had	a	friendly	conversation	with	the	victim	and	never	

saw	her	again.		Between	9:00	and	9:30	p.m.,	Marquis	texted	his	ex-wife	to	say	

that	he	wanted	his	son	back	that	night;	she	responded,	“no.”	

	     [¶6] At	9:32	p.m.,	Marquis	resumed	sending	text	messages	to	the	victim,	

asking	what	he	had	done	wrong;	saying	“I	fed	you,	made	your	life	easy,”	and	

“you	told	me	all	week	you	loved	me”;	asking	her	to	come	get	him;	and	saying,	

“I	had	plans	for	us.”		The	last	message,	“Come	get	me,”	was	sent	at	11:23	p.m.	

	     [¶7] At	daybreak	on	May	31,	the	victim’s	friend	who	was	sleeping	in	the	

recliner	woke	to	see	the	victim	moving	around	in	the	house;	he	then	dozed	back	

off.		When	he	again	awoke,	he	saw	Marquis	running	into	the	living	room	with	a	
                                                                                      5	

knife	in	his	hand.		As	he	tried	to	get	out	of	the	chair,	he	told	Marquis	to	leave	

and	Marquis	swung	the	knife	at	him.		While	he	and	the	friend	who	had	been	

sleeping	on	the	couch	called	9-1-1,	he	heard	yelling	and	the	victim	screaming,	

and	“something	like	a	smash”	coming	from	the	bedroom;	Marquis	then	emerged	

from	the	bedroom	carrying	a	rifle.		As	Marquis	left	the	house,	he	was	fumbling	

with	the	rifle	in	an	apparent	attempt	to	reload	it.		When	the	friend	went	into	the	

bedroom	with	its	adjoining	bathroom,	he	saw	the	victim	lying	on	the	floor	with	

“blood	everywhere.”	

	     [¶8] The	victim’s	friend	who	had	been	sleeping	on	the	couch	woke	to	“a	

big	thud	and	a	scream.”		She	went	into	the	bedroom	and	saw	the	victim	on	the	

floor,	with	Marquis	“holding	her	but	hitting	her	at	the	same	time”;	she	also	saw	

a	gun.		At	about	5:45	a.m.,	as	she	made	the	call	to	9-1-1,	she	saw	Marquis	holding	

the	gun.		Marquis	followed	her	into	the	kitchen	and	pointed	the	gun	at	her,	then	

left	 the	 house.	 	 She	 went	 to	 the	 victim	 and	 performed	 CPR	 on	 her	 until	 a	

paramedic	arrived	some	twenty	minutes	later.		The	paramedic	found	the	victim	

dead	in	a	large	pool	of	blood	with	her	friend	still	attempting	to	resuscitate	her.	

	     [¶9] The	 Deputy	 Chief	 Medical	 Examiner	 performed	 an	 autopsy.	 	 She	

determined	 that	 the	 victim	 died	 from	 a	 contact	 gunshot	 wound	 to	 the	 chest	

consistent	with	high-velocity	hunting	rifle	ammunition,	as	well	as	stab	wounds	
6	

to	the	chest.		The	victim	had	suffered	numerous	stab	and	cut	wounds,	including	

a	 stab	 wound	 to	 the	 top	 of	 her	 head	 in	 which	 the	 medical	 examiner	 found	

embedded	in	her	skull	a	piece	of	metal	consistent	with	a	knifepoint.		The	victim	

had	 cuts	 on	 her	 fingers	 that	 were	 typical	 of	 defensive	 wounds.	 	 During	 the	

autopsy,	the	medical	examiner	recovered	a	deformed	bullet	fragment	from	the	

victim’s	clothing	that	had	fallen	out	of	the	exit	wound.	

	      [¶10] On	 June	 6,	 2014,	 following	 an	 extensive	 manhunt,	 Marquis	 was	

arrested	 in	 the	 woods	 near	 St.	 Francis	 after	 being	 tracked	 by	 a	 bloodhound	

brought	in	from	New	Hampshire;	he	had	cuts	on	his	hand	and	a	rifle	was	lying	

on	 the	 ground	 next	 to	 him.	 	 A	 forensic	 specialist	 with	 the	 Maine	 State	 Police	

testified	that	a	spent	30-06	cartridge	found	on	the	floor	in	the	victim’s	bedroom	

was	fired	from	Marquis’s	rifle,	and	that	the	bullet	fragment	found	during	the	

autopsy	had	the	same	general	rifling	characteristics	as	test	rounds	fired	from	

Marquis’s	rifle	and	therefore	could	have	come	from	that	weapon,	although	the	

specialist	 could	 not	 say	 definitively	 that	 it	 did.	 	 Other	 forensic	 evidence	

established	that	blood	on	a	knife	found	in	the	victim’s	bedroom	was	hers;	the	

knifepoint	found	during	the	autopsy	came	from	that	knife;	blood	found	in	an	

open	rifle	case	that	was	partially	under	the	victim’s	bed	was	Marquis’s;	and	a	
                                                                                       7	

boot	print	in	the	bedroom	that	was	developed	by	using	a	chemical	that	reacts	

with	blood	was	made	by	a	boot	Marquis	was	wearing	when	he	was	arrested.	

	     [¶11]    On	 July	 11,	 2014,	 the	 Aroostook	 County	 Grand	 Jury	 indicted	

Marquis	 for	 intentional	 or	 knowing	 murder	 with	 the	 use	 of	 a	 firearm,	

17-A	M.R.S.	§§	201(1)(A),	1158-A(1)(B)	(2016).		Counsel	was	appointed	and	

Marquis	entered	a	plea	of	not	guilty.		Prior	to	trial,	Marquis	moved	in	limine	to	

exclude,	pursuant	to	M.R.	Evid.	403,	any	photographs	the	State	might	seek	to	

admit	that	would	“inflame	the	passions	of	the	jury.”		He	also	moved	to	exclude,	

pursuant	 to	 M.R.	 Evid.	 401,	 evidence	 of	 the	 text	 messages	 that	 the	 State	

contended	 Marquis	 sent	 to	 the	 victim	 the	 night	 before	 she	 was	 killed	 on	 the	

ground	that	they	were	irrelevant.		Concerning	the	text	messages,	the	court	ruled	

that	they	were	relevant	to	prove	Marquis’s	state	of	mind,	and	were	therefore	

admissible	subject	to	the	State	laying	a	proper	foundation	at	trial.	

	     [¶12] A	jury	trial	was	held	on	June	14-17,	2016.		During	the	trial	the	court	

admitted	the	text	messages	over	Marquis’s	objection,	and	also	admitted	three	

crime	scene	photographs	in	which	the	victim’s	body	could	be	seen,	two	over	

Marquis’s	objection	and	one	without	objection.		The	jury	returned	a	verdict	of	

guilty.		At	the	sentencing	hearing,	the	court	entered	judgment	and	imposed	a	

life	 sentence.	 	 Marquis	 appealed	 the	 judgment	 of	 conviction	 and	 filed	 an	
8	

application	to	allow	an	appeal	of	sentence.		By	order	dated	October	20,	2016,	

the	Sentence	Review	Panel	denied	leave	to	appeal	from	the	sentence.	

                                    II.		DISCUSSION	

A.	   Text	Messages	

	     [¶13] Marquis	 first	 asserts	 that	 the	 court	 erred	 in	 admitting	 the	 text	

messages	 found	 in	 the	 victim’s	 phone	 because	 they	 were	 irrelevant,	 and	

because	there	was	an	insufficient	foundation	supporting	their	admission.		Our	

standard	of	review	is	multifaceted:		

      When	.	.	.	a	party	has	preserved	an	objection	to	the	admissibility	of	
      evidence,	 we	 review	 the	 court’s	 determination	 of	 relevance	 for	
      clear	error	and	.	.	.	the	admission	of	evidence	over	an	objection	for	
      lack	of	foundation	for	an	abuse	of	discretion,	but	review	underlying	
      factual	findings	for	clear	error.		A	trial	court	commits	clear	error	on	
      evidence	questions	when	its	findings	regarding	the	foundation	for	
      admitting	or	excluding	evidence	are	not	supported	by	facts	in	the	
      record.	
      	
State	v.	Gurney,	2012	ME	14,	¶	36,	36	A.3d	893	(citations	and	quotation	marks	

omitted).	

	     1.	    Relevance	

	     [¶14] Marquis	contends	that	text	messages	exchanged	with	the	victim	

less	than	twelve	hours	before	her	murder	were	“not	temporally	relevant	to	the	

events	 of	 her	 death.”	 	 Maine	 Rule	 of	 Evidence	 401	 provides	 that	 evidence	 is	

relevant	 if	 it	 makes	 a	 material	 fact	 “more	 or	 less	 probable.”	 	 The	 indictment	
                                                                                       9	

charged	that	Marquis	intentionally	or	knowingly	caused	the	victim’s	death.		As	

the	 court	 found,	 text	 messages	 suggesting	 that	 Marquis	 was	 distraught	 and	

upset	 with	 the	 victim	 concerning	 their	 relationship	 on	 the	 evening	 of	

May	30,	2014,	made	it	more	probable	that	he	acted	intentionally	or	knowingly	

only	 a	 few	 hours	 later.	 	 Accordingly,	 the	 texts	 were	 relevant.	 	 See	 Gurney,	

2012	 ME	 14,	 ¶	 40,	 36	 A.3d	 893	 (concluding	 that	 evidence	 was	 properly	

admitted	 “as	 a	 piece	 of	 circumstantial	 evidence	 concerning	 [the	 defendant’s]	

state	of	mind”).	

	     2.	    Foundation	

	     [¶15] Maine	 Rule	 of	 Evidence	 901(a)	 required	 the	 State,	 as	 the	 party	

offering	the	text	messages,	to	“produce	evidence	sufficient	to	support	a	finding”	

that	 Marquis	 was	 the	 person	 who	 sent	 them.	 	 Over	 Marquis’s	 objection,	 the	

court	ruled	that	the	State	had	met	that	burden,	finding	that	“there	is	a	rational	

basis	upon	which	the	jury	could	conclude	these	text	messages	came	from	[the	

victim’s]	phone	and	they	are	what	the	State	contends	.	.	.	.	[U]ltimately,	it’s	for	

the	jury	to	decide	whether	they	are	what’s	been	represented.”	

	     [¶16] There	was	ample	evidence	to	support	the	court’s	finding	that	the	

State	had	satisfied	Rule	901’s	threshold	requirement.		See	State	v.	Thompson,	

503	 A.2d	 689,	 691	 (Me.	 1986)	 (referring	 to	 “the	 threshold	 requirement	 for	
10	

admissibility	 under	 M.R.	 Evid.	 901(a)”).	 	 First,	 the	 phone	 containing	 the	

messages	was	identified	at	trial	as	belonging	to	the	victim.		Second,	the	victim’s	

phone	labeled	the	incoming	messages	with	a	header	of	“Jesse	M,”	and	Marquis’s	

ex-wife,	 although	 she	 did	 not	 remember	 Marquis’s	 entire	 phone	 number,	

recalled	 several	 digits	 that	 matched	 the	 contact	 information	 in	 the	 victim’s	

phone.		Finally,	events	described	in	the	messages	very	closely	corresponded	to	

events	testified	to	by	witnesses:	twice	the	sender	texted	that	he	was	at	“Benny	

camp”;2	 the	 victim	 sent	 a	 message	 saying	 that	 “[C.]	 is	 coming	 to	 get	 [A.]	 .	 .	 .	

u	 must	 have	 called	 her”;3	 and	 the	 sender	 later	 texted,	 after	 the	 victim	 had	

retrieved	her	car	at	the	camp,	“I	need	a	ride	back	home.”	

	       [¶17] From	that	evidence	the	jury	could	rationally	conclude	that	it	was	

Marquis	who	sent	the	text	messages	found	in	the	victim’s	phone.		Accordingly,	

the	court	did	not	clearly	err	or	abuse	its	discretion	in	admitting	the	messages	

over	 Marquis’s	 lack	 of	 foundation	 objection.	 	 See	 Gurney,	 2012	 ME	 14,	 ¶	 36,	

36	A.3d	893.	




    2
    		A	witness	whose	first	name	is	Benny	testified	that	on	the	evening	of	May	30,	2014,	Marquis	and	
his	son	were	at	his	camp	in	St.	Francis.	
	
   3
    		Although	we	do	not	do	so	here,	the	message	used	the	names	of	Marquis’s	ex-wife	and	son.	
                                                                                      11	

B.	   Self-Defense	Instruction	

	     [¶18] In	 its	 charge	 to	 the	 jury,	 the	 court	 gave	 a	 lengthy	 instruction	

concerning	self-defense	and	imperfect	self-defense.		Marquis	did	not	object	to	

the	instruction,	and	did	not	offer	any	clarifications	or	corrections	even	though	

the	 court	 invited	 him	 to	 do	 so	 twice:	 immediately	 after	 the	 instruction	 was	

given	 and	 again	 before	 the	 jury	 retired	 to	 deliberate.	 	 Accordingly,	 his	

contention	that	the	self-defense	instruction	(1)	was	“erroneous	and	confusing	

and,	 as	 such,	 deprived	 Mr.	 Marquis	 of	 a	 fair	 trial,”	 and	 (2)	 contained	 the	

structural	 problem	 that	 we	 identified	 in	 State	 v.	 Baker,	 is	 reviewed	 only	 for	

obvious	error,	“which	occurs	in	this	context	when	jury	instructions,	viewed	as	

a	whole,	are	affected	by	highly	prejudicial	error	tending	to	produce	manifest	

injustice.”		State	v.	Baker,	2015	ME	39,	¶	11,	114	A.3d	214	(quotation	marks	

omitted);	see	Weaver,	2016	ME	12,	¶	11,	130	A.3d	972.	

	     [¶19] Concerning	Marquis’s	first	assertion,	that	the	court’s	instruction	

was	“convoluted,	confusing	and	hard	to	follow,”	the	instruction	was	complex,	

but	a	complex	instruction	is	not	per	se	an	erroneous	one,	particularly	when	it	

concerns	a	multi-part	legal	analysis	such	as	that	required	here,	where	the	jury	

was	asked	to	first	consider	the	charge	of	murder	and	the	lesser-included	crime	
12	

of	 manslaughter,	 followed	 by	 the	 statutory	 justifications	 of	 self-defense4	 and	

imperfect	self-defense.5		See	Alexander,	Maine	Jury	Instruction	Manual		§	6-61	

at	6-121	to	6-122	(2016	ed.)	(setting	out	a	sample	instruction	on	self-defense	

using	 deadly	 force	 and	 imperfect	 self-defense).	 	 Here,	 reviewing	 the	

instructions	as	a	whole,	see	State	v.	Hanscom,	2016	ME	184,	¶	10,	152	A.3d	632,	

we	 conclude	 that	 the	 court	 “informed	 the	 jury	 correctly	 and	 fairly	 in	 all	

necessary	 respects	 of	 the	 governing	 law,”	 id.	 (quotation	 marks	 omitted),	 and	

thus	we	discern	no	error.	

	        [¶20] Concerning	 Marquis’s	 second	 contention,	 that	 the	 instructions	

contained	a	fatal	structural	flaw,	the	instructions	were	given	in	two	parts.		In	

the	first	part,	the	court	explained	the	elements	of	the	crime	of	murder,	and	told	

the	jury	that	

         [i]f	 you	 find	 that	 the	 State	 has	 proven	 [the	 elements]	 beyond	 a	
         reasonable	doubt,	then	you	must	find	that	the	defendant	is	guilty	of	
         murder	as	alleged	in	the	indictment.		If	you	conclude	that	the	State	
         has	 failed	 to	 prove	 beyond	 a	 reasonable	 doubt	 any	 of	 [the	
         elements],	then	you	must	find	the	defendant	not	guilty	of	murder.	
         	




    4
      		17-A	M.R.S.	§	108	(2016).	
	
    5		17-A	M.R.S.	§	101(3)	(2016).	

	
                                                                                                    13	

The	 court	 then	 instructed	 the	 jury	 on	 the	 lesser-included	 charge	 of	

manslaughter,6	concluding	with	a	similar	directive.	

	       [¶21]       Viewed	 in	 isolation,	 because	 the	 statutory	 justification	 of	

self-defense	 was	 at	 issue	 in	 the	 case,7	 the	 initial	 instructions	 regarding	 the	

charge	of	murder	and	the	lesser-included	crime	of	manslaughter	were	incorrect	

“[b]ecause	 the	 roadmap	 of	 the	 jury’s	 analytical	 path	 described	 in	 the	 court’s	

charge	 authorized	 the	 jury	 to	 find	 the	 defendant	 guilty	 without	 any	

consideration	of	self-defense.”		Baker,	2015	ME	39,	¶	14,	114	A.3d	214.		We	do	

not	view	the	instructions	in	isolation,	however.		See	id.	¶	10	(“We	review	jury	

instructions	as	a	whole	.	.	.	.”	(quotation	marks	omitted)).	

	       [¶22] Immediately	following	its	instruction	on	the	crimes	of	murder	and	

manslaughter,	the	court	turned	to	the	second	part	of	the	instructions	at	issue,	

telling	the	jury	that	

        [u]pon	the	basis	of	my	instructions	provided	to	you	up	to	this	point,	
        if	 you	 are	 to	 determine	 that	 Mr.	 Marquis	 had	 committed	 either	
        intentional	or	knowing	murder	or	reckless	or	criminally	negligent	
        manslaughter,	 you	 must	 next	 consider	 the	 law	 relating	 to	
        self-defense.	
        	


    6		17-A	M.R.S.	§	203	(2016).	

	
    7
    		In	his	closing	argument,	Marquis	pointed	to	a	wound	on	his	hand,	his	blood	in	the	rifle	case,	and	
the	absence	of	any	eyewitness	testimony	concerning	what	occurred	when	he	and	the	victim	were	in	
the	bedroom	as	evidence	consistent	with	an	act	of	self-defense.	
14	

The	court	stressed	that	

      [a]t	the	very	outset,	I	must	emphasize	.	.	.	relative	to	self-defense	.	.	.	
      Mr.	Marquis	does	not	have	the	burden	of	proving	that	he	acted	in	
      self-defense.		Instead,	the	State	has	the	burden	of	proving	beyond	a	
      reasonable	 doubt	 that	 the	 intentional	 or	 knowing	 murder	 or	 the	
      reckless	 or	 criminally	 negligent	 manslaughter	 was	 not	 done	 in	
      self-defense.	
      	
The	 court	 then	 concluded	 its	 thorough	 instructions	 on	 self-defense	 and	

imperfect	 self-defense	 by	 very	 clearly	 telling	 the	 jury	 what	 it	 must	 do	 in	 the	

event	that	the	State	failed	to	meet	its	burden:		

       If	.	.	.	the	State	has	failed	to	meet	its	burden	of	proving	beyond	a	
       reasonable	 doubt	 the	 absence	 of	 self-defense	 .	 .	 .	 you	 must	 find	
       Mr.	 Marquis	 not	 guilty	 of	 all	 charges,	 even	 if	 you	 had	 earlier	
       determined	that	Mr.	Marquis	had	committed	either	intentional	or	
       knowing	murder	or	reckless	or	criminally	negligent	manslaughter.	
       	
	      [¶23] Contrary	to	Marquis’s	contention,	our	decision	in	Baker	does	not	

compel	a	conclusion	that	the	court’s	instructions	deprived	him	of	a	fair	trial.		In	

that	 case,	 we	 identified	 “two	 structural	 flaws	 that,	taken	 together,	 rise	 to	 the	

level	of	obvious	error.”		Id.	¶	13	(emphasis	added);	see	Weaver,	2016	ME	12,	

¶	12,	130	A.3d	972	(“In	Baker	.	.	.	we	concluded	that	a	defendant	had	met	[the]	

high	 burden	 [of	 showing	 obvious	 error]	 based	 on	 the	 combined	 effect	 of	 two	

structural	flaws.”	(emphasis	added)	(quotation	marks	omitted)).		The	first	was	

that	the	trial	court’s	instructions	concerning	the	elements	of	the	crime	ended,	

as	in	this	case,	with	a	directive	that	the	jury	should	find	the	defendant	guilty	if	
                                                                                          15	

the	 State	 had	 proved	 the	 elements	 beyond	 a	 reasonable	 doubt,	 “suggest[ing]	

that	the	jury	could	bypass	[the]	issue”	of	self-defense.		Baker,	2015	ME	39,	¶¶	4,	

14,	114	A.3d	214.		It	is	that	“structural	flaw[]”	that	Marquis	points	to	here.		Id.	

¶	13.	

	        [¶24] The	second	structural	problem	identified	in	Baker,	which	Marquis	

acknowledges	is	not	present	in	this	case,	was	a	critical	one,	namely	that	“the	

court	 [in	 Baker]	 did	 not	 instruct	 the	 jury	 that	 it	 was	 required	 to	 acquit	 [the	

defendant]	 if	 the	 State	 failed	 to	 meet	 its	 burden	 of	 proof	 on	 [the]	 issue	 [of	

self-defense],”	and	thus	the	court	“fail[ed]	to	state	that	self	defense	is,	in	fact,	a	

defense.”		Id.	¶¶	16-17	(quotation	marks	omitted).		As	a	result,	“the	jury	was	left	

without	guidance	about	the	exculpatory	consequences	of	the	State’s	failure	to	

prove	 that	 [the	 defendant’s]	 conduct	 was	 not	 justified.	 .	 .	 .	 [The	 court’s]	

instructions	 .	 .	 .	 fell	 short	 of	 informing	 the	 jury	 of	 its	 duty	 to	 acquit	 [the	

defendant]	if	it	found	that	the	State	had	not	disproved	[his]	contention	that	he	

acted	in	self-defense.”		Id.	¶	22.	

	        [¶25] Here,	“[u]nlike	the	court	in	Baker,	the	court	.	.	.	made	clear	that	

even	 if	 the	 jury	 found	 that	 the	 State	 had	 proved	 the	 elements	 of	 [murder	 or	

manslaughter],	 the	 jury	 still	 could	 not	 find	 [Marquis]	 guilty	 without	 first	

resolving	the	issue	of	self-defense.”		Weaver,	2016	ME	12,	¶	13,	130	A.3d	972.		
16	

In	Weaver,	we	concluded	that	the	court’s	instructions	did	not	rise	to	the	level	of	

obvious	error	even	though	the	court	“did	not	explicitly	instruct	the	jury	that	it	

was	required	to	find	[the	defendant]	not	guilty	if	it	found	that	the	State	had	not	

disproved	his	self-defense	theory	beyond	a	reasonable	doubt.”		Id.		In	this	case,	

the	court	did	explicitly	tell	the	jury	that	if	it	determined	that	“the	State	has	failed	

to	 meet	 its	 burden	 of	 proving	 beyond	 a	 reasonable	 doubt	 the	 absence	 of	

self-defense	.	.	.	you	must	find	Mr.	Marquis	not	guilty	of	all	charges.”	

	     [¶26] We	therefore	conclude,	as	we	did	in	Weaver,	that	“[v]iewed	as	a	

whole,	 in	 contrast	 to	 those	 in	 Baker,	 the	 court’s	 instructions	 here	 were	

internally	consistent	and	legally	accurate.”		Id.	

C.	   Photographs	

	     [¶27] Finally,	Marquis	contends	that	the	court’s	admission	in	evidence	

of	 three	 color	 crime	 scene	 photographs	 was	 error	 because	 their	 prejudicial	

effect	 outweighed	 their	 probative	 value.	 	 See	 M.R.	 Evid.	 403.	 	 Two	 of	 the	

photographs—State’s	Exhibit	#22,	a	full-body	photograph	of	the	victim	lying	in	

a	large	amount	of	blood;	and	State’s	Exhibit	#27,	a	photograph	centered	on	the	

victim’s	 bedroom	 in	 which	 her	 body	 from	 the	 waist	 up	 is	 visible	 on	 the	

bathroom	floor	in	the	background—were	admitted	over	Marquis’s	objection.		

Marquis	did	not	object	to	the	admission	of	State’s	Exhibit	#24,	a	photograph	
                                                                                      17	

centered	on	blood	spatter	on	the	wall	behind	the	victim,	in	which	her	head	is	

visible	in	the	foreground.		Accordingly,	we	review	the	admission	of	Exhibits	#22	

and	#27	for	an	abuse	of	discretion,	and	the	admission	of	Exhibit	#24	for	obvious	

error.		State	v.	Allen,	2006	ME	21,	¶	9	n.3,	892	A.2d	456.	

	     [¶28] At	 trial,	 Marquis	 argued,	 “I	 think	 the	 State’s	 entitled	 to	 some	

leeway.		It	strikes	me	that	between	.	.	.	State’s	27	and	State’s	24,	the	State	has	

what	it	needs.		And	then	State’s	.	.	.	22	is	simply	highly	inflammatory.”		The	State	

argued	that	Exhibit	#27	was	offered	to	“show	the	condition	of	the	bedroom	.	.	.	

and	the	gun	case	.	.	.	and	the	position	of	that	and	also	the	red-brown	stain	on	the	

floor.	.	.	.	[T]he	fact	she’s	in	the	picture	is	just	the	fact	she’s	there.”		The	court,	

noting	 that	 evidence	 had	 been	 admitted	 concerning	 the	 gun	 case	 and	 the	

“explosive	 force	 of	 these	 high-velocity	 rounds”	 that	 would	 produce	 blood	

spatter,	ruled	that,	“clearly,	22	I	think	is	admissible	and	the	State’s	entitled	to	

present	that	.	.	.	I’m	going	to	allow	admission	of	all	three	photographs.”	

	     [¶29] We	have	said	that		

      photographs	 are	 admissible	 if	 they	 are	 (1)	 accurate	 depictions;	
      (2)	relevant;	and	(3)	if	their	probative	value	is	not	outweighed	by	
      any	tendency	toward	unfair	prejudice.	
      	
	     .	.	.	.	

      The	 third	 determination	 .	 .	 .	 is	 a	 Rule	 403	 inquiry:	 whether	 the	
      “probative	 value	 is	 substantially	 outweighed	 by	 the	 danger	 of	
18	

       unfair	prejudice.”		M.R.	Evid.	403.		To	sustain	a	Rule	403	objection,	
       the	prejudice	must	be	more	than	simply	damage	to	the	opponent’s	
       cause.		It	must	be	evidence	that	has	an	undue	tendency	to	move	the	
       tribunal	 to	 decide	 on	 an	 improper	 basis,	 commonly,	 though	 not	
       always,	an	emotional	one.	
       	
Id.	¶¶	10,	13	(citation	and	quotation	marks	omitted).	

	      [¶30] We	have	no	difficulty	in	concluding	that	on	this	record	the	court	

could	find	that	the	three	photographs	were	accurate	depictions	of	the	victim	

and	the	scene,	and	that	they	were	relevant	to	the	State’s	case-in-chief;	Marquis’s	

real	 contention	 is	 that	 the	 danger	 of	 unfair	 prejudice	 that	 they	 posed	

substantially	outweighed	their	probative	value.		We	disagree.	

	      [¶31] In	Allen,	we	discussed	the	photographs	that	were	at	issue	in	State	

v.	 Crocker,	 435	 A.2d	 58	 (Me.	 1981),	 which	 was	 the	 case	 that	 gave	 rise	 to	 the	

three-part	test;	the	discussion	is	equally	applicable	here:	

       [T]he	photographs	[in	Crocker]	were	not	merely	cumulative	of	the	
       medical	testimony	because	they	conveyed	relevant	information	to	
       the	jury	in	a	much	more	complete	and	meaningful	form	than	could	
       the	 almost	 clinical	 words	 of	 the	 [medical	 experts].	 	 Although	 the	
       photographs	 could	 be	 considered	 "gruesome,"	 that	 fact	 did	 not	
       make	 them	 inadmissible,	 because	 the	 salient	 issue	 was	 whether	
       their	probative	value	was	substantially	outweighed	by	the	danger	
       of	unfair	prejudice.	
       	
Allen,	 2006	 ME	 21,	 ¶	 10,	 892	 A.2d	 456	 (quotation	 marks	 omitted).	 	 Here,	

although	the	photographs	are	disturbing,	they	are	not	overly	or	unnecessarily	

gruesome	given	the	nature	of	the	case.		Furthermore,	as	in	Allen,	the	jury	was	
                                                                                  19	

already	well	aware	of	the	extensive	injuries	that	the	victim	suffered	because	it	

had	heard	the	testimony	of	the	medical	examiner;	accordingly,	“[b]ecause	these	

facts	were	already	before	the	jury,	the	depiction	in	the	full-body	photograph	.	.	.	

would	not	have	unduly	caused	the	jury	to	decide	the	case	on	an	emotional	or	

other	improper	basis.”		Id.	¶	15.	

	        [¶32] We	conclude	that	the	trial	court	did	not	obviously	err	or	abuse	its	

discretion	 in	 admitting	 the	 three	 photographs,	 one	 primarily	 showing	 the	

deceased	 victim—a	 central	 element	 of	 the	 murder	 charge	 that	 the	 State	 was	

required	to	prove—and	the	others	primarily	depicting	relevant	evidence	in	the	

case.	

	        The	entry	is:	

                            Judgment	affirmed.	

	     	      	      	     	     	
	
Jeremy	Pratt,	Esq.	(orally),	and	Ellen	Simmons,	Esq.,	Camden,	for	appellant	Jesse	
P.	Marquis	
	
Janet	T.	Mills,	Attorney	General,	and	Lara	M.	Nomani,	Asst.	Atty.	Gen.	(orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Aroostook	County	Superior	Court	docket	number	CR-2014-261	
FOR	CLERK	REFERENCE	ONLY